Exhibit 10.22 Confidential Amended Promissory Note Term Sheet March 30, 2016 This term sheet summarizes certain terms proposed by the Special Committee of the Board of Directors of TransAtlantic Petroleum LTD. (the “Company”) regarding the potential amendment of the Promissory Note made by Dalea Partners, LP (“Dalea Partners”) on June 13, 2012 in favor of the Company (the “Note”). Certain Terms of the Note as Currently in Effect Principal Amount: Interest Rate and Payment: 3% per annum, with accrued interest paid quarterly on each January 1, April 1, July 1 and October 1 during the term of the Note Maturity Date (without acceleration): June 13, 2017 Certain Events Resulting in Acceleration of the Note: IPO by Viking Services B.V. (“Viking”) or majority holder of equity securities of Viking; disposal by Viking of majority of equity of subsidiaries of Viking (Viking International Ltd. (“VIL”) and Viking Geophysical Services) or substantially all of the assets of either subsidiary to a person not an affiliate of Viking; reduction of Dalea Partners’ and its affiliates’ equity interest in Viking below 35%; disposal by Dalea Partners or Viking of all or substantially all of its assets to any person that did not own a controlling equity interest in Dalea Partners or Viking when the Note was made; or acquisition by any person that did not own a controlling equity interest in Dalea Partners or Viking when the Note was made of more than 50% of the voting interests of Dalea Partners or Viking. Original Collateral: None, but the Note is subject to a Guaranty, dated June 13, 2012, executed by N. Malone Mitchell, 3rd (“NMM”) in favor of the Company. 1 Proposed Terms of Amendment of the Note Acceleration; Change of Control: The parties would acknowledge that a principal purpose of including the events of acceleration in the Note was to insure that the well completion and fracking services (the “Services”) provided by Viking in Turkey would continue to be available to the Company. Dalea Partners would represent to the Company that (1) Dalea Partners and/or NMM and their affiliates disposed of all of their interest in Viking on March 3, 2016, but obtained the Services business in that transaction (the “Viking Restructuring”), (2) such Services business is now owned by Production Solutions International Petrol Arama Hizmetleri Anonim Sirketi (“PSIL”), and (3) PSIL is controlled, directly or indirectly, by Dalea Partners and NMM. The parties would acknowledge that PSIL has entered into a Master Services Agreement (the “MSA”) with the Company (or a subsidiary) pursuant to which PSIL has agreed to provide the Services to the Company (or a subsidiary) on a “most favored nation” pricing basis in accordance with the terms of the MSA. PSIL would agree to amend the MSA so that the term would not end prior to the maturity of the Note. In order to insure that PSIL will continue to be able to provide the Services to the Company in Turkey, the following events would result in acceleration of the Note: Reduction of ownership by Dalea Partners (and other controlled affiliates of NMM) of equity interest in PSIL to below 50%. Disposal by Dalea Partners or PSIL of all or substantially all of its assets to any person that does not own a controlling interest in Dalea Partners or PSIL and is not controlled by NMM.
